216 F.3d 1263 (11th Cir. 2000)
Margaret T. ALLEN, Yolanda F. Lamar, et al., Plaintiffs-Appellees,v.The ALABAMA STATE BOARD OF EDUCATION, Fob James, et al., Defendants-Appellants.
No. 97-6808.
United States Court of Appeals,Eleventh Circuit.
June 30, 2000.

On Appeal from the United States District Court for the Middle District of Alabama.
(No. 81-00697-CV-T-N); Myron H. Thompson, Judge.


1
Before BIRCH and BARKETT, Circuit Judges, and ALAIMO, Senior District Judge.*

BY THE COURT:

2
The parties' "Motion to Withdraw Rehearing Petition...," construed as a joint motion to withdraw the rehearing petition, to vacate this Court's published opinion, and to remand this matter to District Court to resolve all issues relating to attorneys' fees, is GRANTED.



NOTES:


*
 The Honorable Anthony A. Alaimo, Senior U.S. District Judge for the Southern District of Georgia, sitting by designation.